Citation Nr: 1140416	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-17 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for nerve damage of the right foot as a result of treatment received at the VA Medical Center  in Clarksburg, West Virginia on May 23, 2002 and May 24, 2002.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2007 rating decision in which the RO, inter alia, denied entitlement to compensation benefits under 38 U.S.C. § 1151 for nerve damage of the right foot.  In March 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2008.

The Board notes that while the Veteran previously was represented by Disabled American Veterans, in November 2009, the Veteran granted a power-of-attorney in favor of Veterans of Foreign Wars of the United States (VFW) with regard to the claim on appeal.  The Board recognizes the change in representation.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board notes that in correspondence dated from August 2006 the Veteran raised the issues of entitlement to service connection for a breathing disability and a disability of the colon, and in separate correspondence from August 2006 the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.
These claims have not yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.  


REMAND

As noted, in this case, the Veteran seeks compensation, under the provisions of 38 U.S.C.A. § 1151, for nerve damage of the right foot as a result of treatment received at the VA Medical Center (VAMC) in Clarksburg, West Virginia on May 23, 2002 and May 24, 2002.  On May 23, 2002 the Veteran underwent  a right ileofemoral and right femoropopliteal bypass graft procedure.  Postoperatively, he developed severe pain in the right lower extremity.  An arteriogram was performed which revealed occlusion of the graft.  Subsequently, on May 24, 2002 the Veteran underwent a right ileofemoral and right femoropopliteal bypass graft thrombectomy and revision of the femoropopiteal bypass.  The Veteran contends that these procedures resulted in severe nerve damage to his right foot.  He argues that he has lost all use of the foot due to this nerve damage, and that he cannot work.  He contends that his toes have curled up underneath his foot, causing great difficulty in ambulating, and that if he does walk, he has to wear slippers and walk on his toenails.

38 U.S.C.A. § 1151 affords compensation benefits for a "qualifying additional disability" in the same manner as if the additional disability were service connected. The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct, and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a "qualifying additional disability," the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment or examination or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).   To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused the Veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the medical treatment without the Veteran's informed consent (in accordance with 38 C.F.R. § 17.32).  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each case to be determined based on what a reasonable health care provider would have foreseen. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d).

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  Under the circumstances of this case, the Board finds that medical examination and an opinion by a neurologist would be helpful in resolving the claim. 

Here, the record contains the surgical reports of the May 2002 procedures.  Following the procedures, in a June 2002 VA treatment record it was noted the Veteran has possible nerve damage from the surgery.  In a July 2002 VA treatment record, the Veteran complained of foot pain since the surgery that was improving.  He was ambulating with a cane.  He had no loss of sensation in the lower extremity, but occasional numbness was documented.  In an August 2002 VA treatment record, it was noted that some neuropathy was present on the ball of the right foot.  In a September 2002 VA treatment record authored by a podiatrist, the Veteran was diagnosed with neuritis, "possibly due to postoperative complication of the tibial nerve thus causing a right-sided weakness in the foot and ankle."

In January 2007 a VA examination was conducted to determine whether the proximate cause of the Veteran's right foot nerve damage was carelessness, negligence, a lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in furnishing hospital care, or medical or surgical treatment.  The examiner indicated in the report that he had consulted with the surgeon who conducted the May 2002 surgeries, and that surgeon could not say if the neuritis was due to the surgery.  That surgeon allegedly also indicated there was no evidence of VA fault as the cause of the Veteran's current disability.  Accordingly, the VA examiner stated that he, too, could not resolve the issue without resorting to speculation, and also stated that there is no evidence of VA fault in this case.

The Board finds this opinion speculative.  The United States Court of Appeals for Veterans Claims (Court) recently held that when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382, 89-90 (2010).   Here, however, the examiner offered no explanation for the inability to provide a nexus opinion without speculation.  Rather, it appears that the examiner merely reiterated the alleged opinion of the surgeon who performed the May 2002 operations.   In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a medical opinion which only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two-" a medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions .")  Furthermore, the examiner did not actually examine the Veteran in preparing the report.  No findings were made regarding the Veteran's current symptomatology or its history.  For all of these reasons, the Board finds that the January 2007 VA opinion is inadequate, and that an actual examination of the Veteran would be useful in this case.  .

While there remains positive evidence associated with the file, this evidence is similarly speculative.  The June 2002 VA treatment record noted possible nerve damage, and the September 2002 podiatrist similarly indicated that the neuritis is possibly due to postoperative complications.  

Under these circumstances, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

Accordingly, the RO should arrange for the Veteran to undergo a VA neurological examination at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the requested examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also obtain and associate with the claims file all outstanding , pertinent records.

As for VA medical records, the record reflects that the Veteran has been receiving treatment at the Clarksburg VAMC.  While the claims file currently includes treatment records dated to September 2006, more recent treatment records may now be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility any outstanding records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

In this vein, the Board acknowledges the contention of the Veteran's representative that the RO should have obtained the medical quality-assurance records of the VA Medical Center.  However, even assuming the existence and pertinence of such records,  under 38 U.S.C.A. § 5705 (West 2002), records created as part of the VA's medical quality-assurance program are confidential and access is limited.

Pursuant to 38 U.S.C.A. § 5705(b) and its implementing regulations, in part, 38 C.F.R. §17.508(a), neither the adjudicative personnel of the Veterans Benefits Administration nor the personnel of the Board of Veterans' Appeals are listed among the persons authorized access to quality-assurance records.  See also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. A, Para. 3, Subpara. i, entitled "Quality Assurance Investigative Reports" (which replaced previous M21-1, Part IV, Chap. 22, Subchap. 1, § 22.03), pertaining to the development of the evidence relating to claims under 38 U.S.C.A. § 1151, citing 38 U.S.C.A. § 5705, the manual instructs that quality-assurance reports are confidential and cannot be used as evidence in the adjudication of claims under 38 U.S.C.A. § 1151.  As such, although VA is required under VCAA to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim, in the absence of any specific provisions of the law or regulations that authorize access to quality-assurance records for adjudicative use, the Board notes that it is not required to obtain such records pursuant to the duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA).

While the matter is on remand, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby remanded to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Clarksburg VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since September 2006.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative (now, VFW) a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Also after all records and/or responses from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA neurological examination, at a VA medical facility.  The entire claims file must be made available to the neurologist designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on current examination findings, and review of the record, the physician should render an opinion, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the Veteran has nerve damage of the right foot as a result of VA surgery on May 23, 2002 and May 24, 2002;  and if so, whether the proximate cause of such nerve damage was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care or medical or surgical treatment; or (b) an event not reasonable foreseeable.  

The physician should set forth all examination findings,  along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority. 

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

